ACCEPTED
                                                                          06-15-00152-CR
                                                               SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                    12/29/2015 3:51:51 PM
                                                                         DEBBIE AUTREY
                                                                                   CLERK

                       NO. 06-15-00152-CR

                                                         FILED IN
                                                  6th COURT OF APPEALS
                   IN THE COURT OF APPEALS          TEXARKANA, TEXAS
              SIXTH APPELLATE DISTRICT OF TEXAS   12/30/2015 8:15:00 AM
                        AT TEXARKANA                   DEBBIE AUTREY
                                                           Clerk

                   ANGELINE BETH VILLINES

                           Appellant

                               v.

                     THE STATE OF TEXAS

                            Appellee



               TRIAL COURT CASE NUMBER 25003




SECOND MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF




                                    MICHAEL D. MOSHER
                                    State Bar No. 14580100
                                    THE MOSHER JUSTICE CENTER
                                    50 NORTH MAIN
                                    PARIS, TEXAS 75460
                                    (903) 785-4721 TELEPHONE
                                    (903) 785-5319 FAX


                                    ORAL ARGUMENT REQUESTED
       Pursuant to Appellate Rule 10.5(b), the Appellant, Angela Villines, files this request for a

14-day extension of time to file Appellant’s Brief as follows.

       The Appellant’s Brief is currently due on December 30, 2015. Appellant requests a

14-day extension to file her brief, which would make the new due date January 13, 2015. This is

the second extension requested by Appellant for filing this brief. Appellant requests this

additional time to file her brief because the attorney assisting counsel in preparing the brief has

had surgery on his leg on December 9, 2015 and has missed time in the office due to the surgery

and physical therapy and counsel has been unable to adequately prepare her brief due to other

obligations, including the following:

       1.      Counsel’s attorney, Michael D. Mosher, was on a scheduled vacation in Istanbul

from December 3-8, 2015.

       2.      Preparation and attendance at a deposition on December 11, 2015 in case styled

In the Interest of Clint Wayne Freeman II and Wyhtt Freeman pending in Cause Number CV-

02143 in the 6th District Court, Red River County, Texas.

       3.      Appellant’s counsel’s office was closed for the Christmas holidays December 24,

2015 through December 27, 2015.

       4.      Appellant’s counsel’s office will be closed New Years Day January 1, 2015.

       5.      Preparation and attendance at mediation on January 7, 2016 in case styled

Richard Finley Vs. Sharron L. Cox, Et Al pending in Cause Number 81657 in the 62nd District

Court, Lamar Co., Texas.

       This request is not made for purpose of delay, but to permit Appellant sufficient time to

prepare his brief.
                                            PRAYER

       The Appellant respectfully requests that the Court grant a 14-day extension of time to file

his brief, extending the date to file the brief from December 30, 2015 until January 14, 2016.

                                                     Respectfully submitted,

                                                     THE LAW OFFICE OF
                                                     MICHAEL D. MOSHER


                                                      /s/ Michael D, Mosher
                                                     MICHAEL D. MOSHER
                                                     STATE BAR NO. 14580100
                                                     THE MOSHER JUSTICE CENTER
                                                     50 NORTH MAIN
                                                     PARIS, TEXAS 75460
                                                     (903) 785-4721 TELEPHONE
                                                     (903) 785-5319 FAX
                                                     E-MAIL: mdm@mosherjusticectr.com

DATE: December 29, 2015